NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12, Lu et al. (US 2014/0065782; hereinafter, Lu) in view of Ching et al. (US 2016/0005656; hereinafter, Ching) discloses a method of manufacturing a semiconductor device including a FinFET, as set for in the Office action mailed on December 2, 2019.  However, Lu and Ching, and the other cited prior art of record, neither anticipate nor render obvious all the limitations of the base claim 1, including: forming a fin mask layer directly on sidewalls of the first and second fin structures protruding from the isolation insulating layer and directly on an upper surface of the isolation insulating layer, wherein the fin mask layer is a single continuous layer formed by a first portion, a second portion and a center portion; and wherein the center portion is formed directly on the upper surface of the isolation insulating layer between the first fin structure and the second fin structure and connecting the first portion and the second portion; and a void is formed between the merged source/drain structure and the remaining fin mask layer disposed on the upper surface of the isolation insulating layer.
With respect to claims 13-19, Lu and Ching, and the other cited prior art of record, neither anticipate nor render obvious all the limitations of the base claim 13, including: forming a fin mask layer directly on sidewalls of the first and second fin structures protruding from the isolation insulating layer and directly on an upper surface of the isolation insulating layer, wherein the fin mask layer is a single continuous layer formed by a first portion, a second portion and a center portion; and wherein the center portion is formed directly on the upper surface of the isolation insulating layer between the first fin structure and the second fin structure and connecting the first portion and the second portion; and a void is formed between the merged source/drain 
With respect to claims 20, Lu and Ching, and the other cited prior art of record, neither anticipate nor render obvious all the limitations of the claim, including: forming a fin mask layer directly on sidewalls of the first, second and third fin structures protruding from the isolation insulating layer and directly on an upper surface of the isolation insulating layer, wherein the fin mask layer is a single continuous layer formed by a first portion, a second portion and a center portion; and wherein the center portion is formed directly on the upper surface of the isolation insulating layer between the first fin structure and the second fin structure and connecting the first portion and the second portion; and the first, second and third epitaxial source/drain structures are merged such that a first a void is formed between the merged first and second epitaxial source/drain structures, a second void is formed between the merged second and third epitaxial source/drain structures and the remaining fin mask layer disposed on the upper surface of the isolation insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829